ACCEPTED
                                                                                               14-14-00961-cr
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/9/2015 11:08:05 AM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK
                        NO. 14-14-00960-CR & 14-14-00961-CR

CALLIE RENEE INMAN,                            IN THE COURT OF APPEALS
         APPELLANT                                                  FILED IN
                                                              14th COURT OF APPEALS
                                                                 HOUSTON, TEXAS
v.                                             FOURTEENTH 2/9/2015 11:08:05
                                                                       SUPREME
                                                                             AM
                                               JUDICIAL DISTRICT
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk

THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to Rule 10.5(b), Texas Rules of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and would respectfully show the

Court of Appeals as follows:

1. The appellant was charged with of intoxicated manslaughter with vehicle and
   intoxicated assault with vehicle causing serious bodily injury. The case is styled as
   State oj Texas v. Co/lie Rmee II/mOIl, in the 56'111 Judicial District Court of Galveston
   County, Texas, Cause No. 14-CR-0611 & 14-CR-0612. An Application for Writ of
   Habeas Corpus was filed 11/14/2014 and denied 11/25/2014. Appellant filed
   timely Notice of Appeal. The Appellant's brief was filed with this Court on
   January 20, 2015.

2. The present due date for filing the State's brief is February 9, 2015.

3. This is the State's first motion for extension of time to file its brief.

4. The State requests an extension to file its brief on or before April 9, 2015.


                                               1
5. The State requests this extension not for delay but because during the last seventy-
   five days, the undersigned attorney for the State:

      •   Has been working on a rather large and complex State's appeal on
          State v. Hector Pma, 14-14-00746-CR It is due on 2/11/2015.

      •   Has been working on a supplemental brief ordered in Javia Sillqlfize JOhllSOl1 v.
          State, 01-14-00185-CR, due on 2/12/15.

      • Assisted in preparing for Oral Arguments on Villcmt Zahorik v. State, 14-13-
        00763-CR Oral Arguments were set for 11/17/14 and reset the same day.
        Arguments were held on 1/12/2015.

      • Completed the State's response brief on Vallessa Vall-Ness v. State, 01-13-
        00607-CR on January 7, 2015.

      • Completed the State's response brief on Adams OIfZeJ/1IC v. State, 01-14-00242-
         CR on December 16, 2014.

      • Completed the State's response brief on Howard Hams v. State, 14-14-000391-
         CR & 14-14-000392-CR on December 3, 2014.

      • Is solely responsible for all Post-Conviction Writs of Habeas Corpus for
        Galveston County and completed 6 post-conviction writ answers on case
        numbers: 13-CR-2144-83-1 (Earl Morrhead); 11-CR-3078-83-1 (RolUfy OWCIIS);
        11-CR-021O-83-2 (JB Degrassa); 37968-83-2 (Michael Richie); 08-CR-2835-83-1
        (Pedro Cabrrra) 11-CR-1177-83-1, 11-CR-1178-83-1, 11-CR-1179-83-1 (Michael
        Shqyne Hallsley) 03-CR-0733-83-4 (RJ/Ssel/ Kevill Thompsoll).

      • Was out of state for nearly 2 weeks.

      • During the Christmas and New Year's Holidays, caught the flu and was out
        sick for several days.

6. The State must also complete its response brief to Bralldoll Derrail EvallS v.
   State, 01-14-00345-CR, due on 3/9/2015.
                                            2
7. The State must also complete its response brief to Fahd Saad Tallash v. Siale,
   14-14-00463-CR, due on 3/16/2015.

8. The State must also complete its response brief to Del/llis Roy Reddillg v. Siale,
   01-14-00536-CR, due on 2/9/2015.

9. The State must also complete its response brief to Liollel Frallklill v. Siale, 14-
   14-00559-CR, due on 2/17 /2015.

10. The State must also complete its response brief to ClYde Edwill Hedrick v. Siale,
    14-14-00378-CR, due on 4/6/2015.

11. The State must also complete its response brief to Joshlla Dwtrylle Bledsoe v.
    Slate, 14-14-00380-CR, due on 3/9/2015.


       WHEREFORE, PREMISES CONSIDERED, the State respectfully requests
that this Court of Appeals extend the time to file the State's brief until ApriJ9, 2015.


                                   Respectfully submitted,

                                   JACK ROADY
                                   CRIMINAL DISTRICT ATTORNEY
                                   GALVESTON COUNTY, TEXAS


                                      lsI Rebecca Klarel/
                                   REBECCA KLAREN
                                   Assistant Criminal District Attorney
                                   600 59 th Stteet, Suite 1001
                                   Galveston County, Texas 77551
                                   Tel.(409)766-2355, fax (409)766-2290
                                   State Bar Number: 24046225
                                   rebecca.klaren@co.galveston.tx.us




                                              3
                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the State certifies this brief is computer generated,

and consists of SIS words.


                                         lsI Rebecca Klarev
                                        REBECCA KLAREN
                                        Assistant Criminal District Attorney
                                        Galveston County, Texas



                             CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was faxed! emailed! eFiled ! or mailed to Jeth Jones, Attorney for Appellant, at

jjones@joneslawfirm.com or 1100 Rosenburg Ave, Galveston, TX 77550, on

February 9, 2015.

                                                lsI Rebecca Klare/l
                                               REBECCA KLAREN
                                               Assistant Criminal District Attorney
                                               Galveston County, Texas




                                           4
                                    AFFIDAVIT

THE STATE OF TEXAS


COUNTY OF GALVESTON


      Before me, the undersigned authority, on February 9, 2015, appeared Rebecca

Klaren, who by me duly sworn did depose and state on oath the following:

             "I, Rebecca Klaren, Attorney for the State of Texas, have read the

      Motion for Extension of Time to File the State's Brief, and swear that the

      information contained therein is true and correct."




                              ~~~~
                                 Assistant Criminal District Attorney
                                 Galveston County, Texas




      SWORN TO AND SUBSCRIBED before me on February 9, 2015.



                               ~ n.1~
                                 NOTARY PUBLIC in and for
                                 the State of Texas




                                     e!      t
                                          •• •

                                                 5
                                                     CAlHeRINEN. NELSON
                                                     MY COMMISSION EXPIRES
                                                        FebnlaIy 19. 2017